Exhibit 10.5(a)

LOGO [g22654g10s47.jpg]

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

October 9, 2009

To: Avis Budget Group, Inc.

6 Sylvan Way

Parsippany, NJ 07054

Attention: Treasurer

Telephone No.:   973-496-4700 Facsimile No.:   973 496-3560

Re: Additional Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Avis Budget Group, Inc.
(“Company”) to JPMorgan Chase Bank, National Association, London Branch
(“JPMorgan”) as of the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for this Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. This Transaction shall be
deemed to be a Share Option Transaction within the meaning set forth in the
Equity Definitions.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between JPMorgan
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement as if JPMorgan and
Company had executed an agreement in such form (but without any Schedule except
for the election of the laws of the State of New York as the governing law
(without reference to choice of law doctrine)) on the Trade Date (such 2002 ISDA
Master Agreement that shall apply solely to this Transaction and to no other
Transaction, the “Agreement”). In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that this is a standalone Transaction and no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms.

  

Trade Date:

   October 9, 2009

Effective Date:

   The third Exchange Business Day immediately prior to the Premium Payment Date

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

  

Warrants:

   Equity call warrants, each giving the holder the right to purchase one Share
at the Strike Price, subject to the Settlement Terms set forth below. For the
purposes of the Equity Definitions, each reference to a Warrant herein shall be
deemed to be a reference to a Call Option.

Warrant Style:

   European

Seller:

   Company

Buyer:

   JPMorgan

Shares:

   The common stock of Company, par value USD 0.01 per Share (Exchange symbol
“CAR”)

Number of Warrants:

   553,846 subject to adjustment as provided herein. For the avoidance of doubt,
the Number of Warrants shall be reduced by any Options exercised by JPMorgan. In
no event will the Number of Warrants be less than zero.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD 22.50

Premium:

   USD 1,609,200

Premium Payment Date:

   October 13, 2009

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

Procedures for Exercise.

  

Expiration Time:

   The Valuation Time

Expiration Date(s):

   Each Scheduled Trading Day during the period from and including the First
Expiration Date and to and including the 80th Scheduled Trading Day following
the First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
this Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day (or as soon as
practicable thereafter) using commercially reasonable means.

 

2



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

First Expiration Date:

   January 5, 2015 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:

   For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Date(s)”.

Automatic Exercise:

   Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants (as adjusted pursuant to the terms hereof)
for such Expiration Date will be deemed to be automatically exercised.

Market Disruption Event:

   Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

Valuation Terms.

  

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

   Each Exercise Date.

Settlement Terms.

  

Settlement Method:

   Net Share Settlement.

Net Share Settlement:

   On the relevant Settlement Date, Company shall deliver to JPMorgan a number
of Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified hereto free of payment through the Clearance System.

Share Delivery Quantity:

   For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date in respect of such Settlement
Date, rounded down to the nearest whole number plus any Fractional Share Amount.

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to the product of (i) the Number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for such Settlement Date and (iii) the Warrant
Entitlement.

 

3



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

Settlement Price:

   For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page CAR.N <equity>
AQR (or any successor thereto) in respect of the period from the scheduled
opening time of the Exchange to the Scheduled Closing Time on such Valuation
Date (or if such volume-weighted average price is unavailable, the market value
of one Share on such Valuation Date, as determined by the Calculation Agent
using a substantially similar volume-weighted method). Notwithstanding the
foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.

Settlement Date(s):

   As determined in reference to Section 9.4 of the Equity Definitions, subject
to Section 9(k)(i) hereof.

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Net Share
Settled.” “Net Share Settled” in relation to any Warrant means that Net Share
Settlement is applicable to that Warrant.

Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to JPMorgan may be, upon delivery, subject
to restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

3.      Additional Terms applicable to the Transaction.

Adjustments applicable to the Warrants:

  

Method of Adjustment:

   Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

Extraordinary Events applicable to

the Transaction:

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its

 

4



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

   entirety (including the word “and” following clause (i)) and replacing it
with the phrase “publicly quoted, traded or listed (or whose related depositary
receipts are publicly quoted, traded or listed) on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors)” and (b) by inserting immediately prior to the period the
phrase “and (iii) of an entity or person organized under the laws of the United
States, any State thereof or the District of Columbia that also becomes Company
under the Transaction following such Merger Event or Tender Offer”.

Consequence of Merger Events:

  

Merger Event:

   Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, JPMorgan may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.1(b) of the Equity Definitions or Section 9(h)(ii)(B) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
JPMorgan may elect, in its commercially reasonable judgment, Component
Adjustment (Calculation Agent Determination).

Consequence of Tender Offers:

  

Tender Offer:

   Applicable; provided however that if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(h)(ii)(A) of this Confirmation, JPMorgan may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.3 of the Equity Definitions or Section 9(h)(ii)(A) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York

 

5



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

   Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors), such exchange or quotation system shall
thereafter be deemed to be the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions.”

Failure to Deliver:

   Not Applicable

Insolvency Filing:

   Applicable

Hedging Disruption:

   Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is
hereby modified by inserting the following two phrases at the end of such
Section:    “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”

Increased Cost of Hedging:

   Not Applicable

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   200 bps

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   25 bps

Hedging Party:

   For all applicable Additional Disruption Events, JPMorgan.

Determining Party:

   For all applicable Extraordinary Events, JPMorgan, acting in a commercially
reasonable manner.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.      Calculation Agent.

   JPMorgan

5.      Account Details.

  

(a)    Account for payments to Company:

Beneficiary Bank: JP Morgan Chase

ABA: 021 000 021

Beneficiary Acct.: Avis Budget Group, Inc.

Account No.: 304934925

 

6



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

Account for delivery of Shares from Company:

To be provided by Company

(b)    Account for payments to JPMorgan:

JPMorgan Chase Bank, National Association, New York

ABA: 021 000 021

Favour: JPMorgan Chase Bank National Association, London

A/C: 0010962009

CHASUS33

Account for delivery of Shares to JPMorgan:

DTC 0060

6.      Offices.

(a)    The Office of Company for the Transaction is: Inapplicable, Company is
not a Multibranch Party.

(b)    The Office of JPMorgan for the Transaction is: London

JPMorgan Chase Bank, National Association

London Branch

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

7.      Notices.

(a)    Address for notices or communications to Company:

Avis Budget Group, Inc.

6 Sylvan Way

Parsippany, NJ 07054

Attention: Treasurer

Telephone No.: 973-496-4700

Facsimile No.:  973 496-3560

(b)    Address for notices or communications to JPMorgan:

JPMorgan Chase Bank, National Association

4 New York Plaza, Floor 18

New York, NY 10004-2413

Attention: Mariusz Kwasnik

Title:    Operations Analyst, EDG Corporate Marketing Telephone No:    (212)
623-7223 Facsimile No:    (212) 623-7719

 

8. Representations and Warranties of Company.

Each of the representations and warranties of Company set forth in Section 3 of
the Purchase Agreement (the “Purchase Agreement”) dated as of October 7, 2009
among Counterparty and J.P. Morgan Securities Inc., Citigroup Global Markets
Inc., Merrill Lynch, Pierce, Fenner & Smith, Incorporated, Barclays Capital Inc.
and Deutsche Bank Securities Inc., as representatives of the several Initial
Purchasers party thereto, are true and correct and are hereby deemed to be
repeated to JPMorgan on the date hereof and on and as of the Premium Payment
Date as if set forth herein. Company hereby further represents and warrants to
JPMorgan on the date hereof and on and as of the Premium Payment Date that:

 

7



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

  (a) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Company hereunder will conflict with or result
in a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

  (d) The Shares of Company initially issuable upon exercise of the Warrant by
the net share settlement method (the “Warrant Shares”) have been reserved for
issuance by all required corporate action of Company. The Warrant Shares have
been duly authorized and, when delivered against payment therefor (which may
include Net Share Settlement in lieu of cash) and otherwise as contemplated by
the terms of the Warrant following the exercise of the Warrant in accordance
with the terms and conditions of the Warrant, will be validly issued, fully-paid
and non-assessable, and the issuance of the Warrant Shares will not be subject
to any preemptive or similar rights.

 

  (e) Company is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (f) Company is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”)).

 

  (g) Company and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company.

 

9. Other Provisions.

 

  (a) Opinions. Company shall deliver to JPMorgan an opinion of counsel, dated
as of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (d) of this Confirmation. Delivery of such opinion to JPMorgan shall be
a condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of JPMorgan under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give JPMorgan a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 99.66 million (in the case of the first such notice) or
(ii) thereafter more than 2.26 million less than the number of Shares included
in the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless JPMorgan and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all

 

8



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

 

losses (including losses relating to JPMorgan’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person actually may become subject to, as a result of Company’s
failure to provide JPMorgan with a Repurchase Notice on the day and in the
manner specified in this paragraph, and to reimburse, within 30 days, upon
written request, each of such Indemnified Persons for any reasonable legal or
other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding.
Company shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Company agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Company shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of this Transaction.

 

  (c) Regulation M. Company is not on the date hereof engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

  (d) No Manipulation. Company is not entering into this Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under this Transaction without the prior written consent of
JPMorgan. JPMorgan may, without Company’s consent, transfer or assign all or any
part of its rights or obligations under this Transaction to any third party. If
at any time at which (A) the Section 16 Percentage exceeds 7.5%, (B) the Warrant
Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable
Share Limit (if any applies) (any such condition described in clauses (A),
(B) or (C), an “Excess Ownership Position”), JPMorgan is unable after using its
commercially reasonable efforts to effect a transfer or assignment of Warrants
to a third party on pricing terms reasonably acceptable to JPMorgan and within a
time period reasonably acceptable to JPMorgan such that no Excess Ownership
Position exists, then JPMorgan may designate any Exchange Business Day as an
Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists. In the event that JPMorgan so designates an Early
Termination Date with respect to a Terminated Portion, a

 

9



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

 

payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and a Number of Warrants equal to the number of
Warrants underlying the Terminated Portion, (2) Company were the sole Affected
Party with respect to such partial termination and (3) the Terminated Portion
were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to JPMorgan pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that JPMorgan and
each person subject to aggregation of Shares with JPMorgan under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder (the “JPM
Group”) directly or indirectly beneficially own (as defined under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding. The “Warrant Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of the Number of Warrants and
the Warrant Entitlement and (2) the aggregate number of Shares underlying any
other warrants purchased by JPMorgan from Company, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that JPMorgan and any person whose ownership position would
be aggregated with that of JPMorgan (JPMorgan or any such person, a “JPMorgan
Person”) under any insurance or other law, rule, regulation, regulatory order or
organizational documents or contracts of Company that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership of under any Applicable
Restriction, as determined by JPMorgan in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a JPMorgan Person, or would result in an adverse effect on a JPMorgan
Person, under any Applicable Restriction, as determined by JPMorgan in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing JPMorgan to purchase, sell, receive or deliver any Shares
or other securities to or from Company, JPMorgan may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform JPMorgan’s obligations in respect of this Transaction
and any such designee may assume such obligations. JPMorgan shall be discharged
of its obligations to Company to the extent of any such performance.

 

  (f) Dividends. If at any time during the period from and including the
Effective Date, to and including the Expiration Date, an ex-dividend date for a
cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”), then
the Calculation Agent will adjust any of the Strike Price, Number of Warrants
and/or Daily Number of Warrants to preserve the fair value of the Warrants to
JPMorgan after taking into account such dividend.

 

  (g) Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities Inc., an affiliate of JPMorgan (“JPMSI”), has acted solely as agent
and not as principal with respect to this Transaction and (ii) JPMSI has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.

 

  (h) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “an”;
and adding the phrase “or Warrants” at the end of the sentence.

 

  (B)

Section 11.2(c) of the Equity Definitions is hereby amended by (x) replacing the
words “a diluting or concentrative” with “an”, (y) adding the phrase “or

 

10



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

 

Warrants” after the words “the relevant Shares” in the same sentence and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”

 

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
word “a material”; and adding the phrase “or Warrants” at the end of the
sentence.

 

  (D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at JPMorgan’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.

 

  (F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other in good
faith and in a commercially reasonable manner.”

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to this Transaction,
(1) JPMorgan shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction
shall be deemed the sole Affected Transaction:

 

  (A) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its subsidiaries and its and their employee benefit
plans, has become the direct or indirect “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of the common equity of Company representing more
than 50% of the voting power of such common equity.

 

  (B)

Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets or (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or any sale, lease or other

 

11



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

 

transfer in one transaction or a series of related transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s subsidiaries;
provided, however, that a transaction where the holders of all classes of
Company’s common equity immediately prior to such transaction that is a share
exchange, consolidation or merger own, directly or indirectly, more than 50% of
all classes of common equity of the continuing or surviving corporation or
transferee or the parent thereof immediately after such event shall not
constitute an Additional Termination Event.

 

  (C) (I) Company or any of its subsidiary defaults (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any debt that is outstanding in an aggregate
principal amount of at least $50,000,000 beyond any period of grace provided
with respect thereto (a “Monetary Default”) or (II) Company or any of its
subsidiaries fails to perform or comply with any term of any evidence of any
debt in an aggregate outstanding principal amount of at least $50,000,000 or of
any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such failure or condition the trustee,
agent or other party entitled to give such a notice in accordance with the
relevant debt agreement for such debt delivers a notification that such debt has
been declared due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (III) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of debt to convert such debt into cash or cash and equity
interests), (x) Company or any of its subsidiaries has become obligated to
purchase or repay debt before its stated maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $50,000,000, or (y) as a result of a Monetary Default, one or more persons
have the right to require Company or any of its subsidiaries so to purchase or
repay such debt.

 

  (D) JPMorgan, despite using commercially reasonable efforts, is unable or
reasonably determines that it is impractical or illegal, to hedge its exposure
with respect to this Transaction in the public market without registration under
the Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by JPMorgan).

Notwithstanding the foregoing, an Additional Termination Event as a result of
clause (A) or (B) above shall not be deemed to have occurred in connection with
any transaction or transactions described in clause (A) or (B) pursuant to which
at least 90% of the consideration received or to be received by holders of the
Shares, excluding cash payments for fractional Shares, in connection with such
transaction or transactions consists of shares of common stock that are listed
or quoted on any of The New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or any of their respective successors) or will be
so listed or quoted when issued or exchanged in connection with such transaction
or transactions and as a result of this transaction or transactions the
Company’s convertible senior notes due October 1, 2014 become convertible into
such consideration, excluding cash payments for fractional shares.

 

  (i) No Collateral or Setoff. Neither party shall have the right to set off any
obligation that it may have to the other party under this Transaction against
any obligation such other party may have to it, whether arising under the
Agreement, this Confirmation or any other agreement between the parties hereto,
by operation of law or otherwise.

 

  (j)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of this Transaction, an amount is payable
by Company to JPMorgan, (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section

 

12



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

 

6(d)(ii) of the Agreement (a “Payment Obligation”), Company shall have the
right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) (except that Company shall not
make such an election in the event of a Nationalization, Insolvency, Merger
Event or Tender Offer in which the consideration to be paid to holders of shares
consists solely of cash or an Event of Default in which Company is the
Defaulting Party or a Termination Event in which Company is the Affected Party,
other than an Event of Default of the type described in Section 5(a)(iii), (v),
(vi), (vii) or (viii) of the Agreement or a Termination Event of the type
described in Section 5(b) of the Agreement, in each case that resulted from an
event or events outside Company’s control) and shall give irrevocable telephonic
notice to JPMorgan, confirmed in writing within one Scheduled Trading Day, no
later than 12:00 p.m. (New York City time) on the Merger Date, Tender Offer
Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable;
provided that if Company has the right to satisfy its Payment Obligation by the
Share Termination Alternative under this Section 9(j) but does not validly so
elect, JPMorgan shall have the right to require Company to satisfy its Payment
Obligation by the Share Termination Alternative. Notwithstanding the foregoing,
Company’s or JPMorgan’s right to elect satisfaction of a Payment Obligation in
the Share Termination Alternative as set forth in this clause shall only apply
to Transactions under this Confirmation.

 

Share Termination Alternative:    If applicable, Company shall deliver to
JPMorgan the Share Termination Delivery Property on the date (the “Share
Termination Payment Date”) on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, subject to paragraph (k)(i)
below, in satisfaction, subject to paragraph (k)(ii) below, of the Payment
Obligation in the manner reasonably requested by JPMorgan free of payment. Share
Termination Delivery Property:    A number of Share Termination Delivery Units,
as calculated by the Calculation Agent, equal to the Payment Obligation divided
by the Share Termination Unit Price. The Calculation Agent shall adjust the
amount of Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price. Share Termination Unit Price:    The value to JPMorgan of property
contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means. The Calculation Agent shall notify Company of
such Share Termination Unit Price at the time of notification of the Payment
Obligation. In the case of a Private Placement of Share Termination Delivery
Units that are Restricted Shares (as defined below), as set forth in paragraph
(k)(i) below, the Share Termination Unit Price shall be determined by the
discounted price applicable to such Share Termination Delivery Units. In the
case of a Registration Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in paragraph (k)(ii) below,
the Share Termination Unit Price shall be the

 

13



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

   Settlement Price on the Merger Date, the Tender Offer Date, the Announcement
Date (in the case of a Nationalization, Insolvency or Delisting), the date of
cancellation or the Early Termination Date, as applicable. Share Termination
Delivery Unit:    In the case of a Termination Event, Event of Default
Additional Disruption Event or Delisting, one Share or, in the case of
Nationalization, Insolvency, Tender Offer or Merger Event, a unit consisting of
the number or amount of each type of property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization,
Insolvency, Tender Offer or Merger Event. If such Nationalization, Insolvency,
Tender Offer or Merger Event involves a choice of consideration to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash. Failure to Deliver:    Inapplicable Other applicable
provisions:    If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.

 

  (k) Registration/Private Placement Procedures. If, in the reasonable opinion
of JPMorgan, following any delivery of Shares or Share Termination Delivery
Property to JPMorgan hereunder, such Shares or Share Termination Delivery
Property would be in the hands of JPMorgan subject to any applicable
restrictions with respect to any registration or qualification requirement or
prospectus delivery requirement for such Shares or Share Termination Delivery
Property pursuant to any applicable federal or state securities law (including,
without limitation, any such requirement arising under Section 5 of the
Securities Act as a result of such Shares or Share Termination Delivery Property
being “restricted securities”, as such term is defined in Rule 144 under the
Securities Act, or as a result of the sale of such Shares or Share Termination
Delivery Property being subject to paragraph (c) of Rule 145 under the
Securities Act) (such Shares or Share Termination Delivery Property, “Restricted
Shares”), then delivery of such Restricted Shares shall be effected pursuant to
either clause (i) or (ii) below at the election of Company, unless JPMorgan
waives the need for registration/private placement procedures set forth in
(i) and (ii) below. Notwithstanding the foregoing, solely in respect of any
Daily Number of Warrants exercised or deemed exercised on any Expiration Date,
Company shall elect, prior to the first Settlement Date for the First Expiration
Date, a Private Placement Settlement or Registration Settlement for all
deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all Settlement Dates for such Warrants and the procedures
in clause (i) or clause (ii) below shall apply for all such delivered Restricted
Shares on an aggregate basis commencing after the final Settlement Date for such
Warrants. The Calculation Agent shall make reasonable adjustments to settlement
terms and provisions under this Confirmation to reflect a single Private
Placement or Registration Settlement for such aggregate Restricted Shares
delivered hereunder.

 

14



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

  (i) If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to JPMorgan; provided that Company may
not elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Company
to JPMorgan (or any affiliate designated by JPMorgan) of the Restricted Shares
or the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act
for resales of the Restricted Shares by JPMorgan (or any such affiliate of
JPMorgan). The Private Placement Settlement of such Restricted Shares shall
include customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to JPMorgan, due diligence rights (for
JPMorgan or any designated buyer of the Restricted Shares by JPMorgan), opinions
and certificates, and such other documentation as is customary for private
placement agreements, all reasonably acceptable to JPMorgan. In the case of a
Private Placement Settlement, JPMorgan shall determine the appropriate discount
to the Share Termination Unit Price (in the case of settlement of Share
Termination Delivery Units pursuant to paragraph (j) above) or any Settlement
Price (in the case of settlement of Shares pursuant to Section 2 above)
applicable to such Restricted Shares in a commercially reasonable manner and
appropriately adjust the number of such Restricted Shares to be delivered to
JPMorgan hereunder; provided that in no event shall Company deliver a number of
Restricted Shares greater than 1.8 times the Number of Shares (the “Maximum
Number of Shares”). Notwithstanding the Agreement or this Confirmation, the date
of delivery of such Restricted Shares shall be the Exchange Business Day
following notice by JPMorgan to Company, of such applicable discount and the
number of Restricted Shares to be delivered pursuant to this clause (i). For the
avoidance of doubt, delivery of Restricted Shares shall be due as set forth in
the previous sentence and not be due on the Share Termination Payment Date (in
the case of settlement of Share Termination Delivery Units pursuant to paragraph
(j) above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).

In the event Company shall not have delivered the full number of Restricted
Shares otherwise applicable as a result of the proviso above relating to the
Maximum Number of Shares (such deficit, the “Deficit Restricted Shares”),
Company shall be continually obligated to deliver, from time to time until the
full number of Deficit Restricted Shares have been delivered pursuant to this
paragraph, Restricted Shares when, and to the extent, that (i) Shares are
repurchased, acquired or otherwise received by Company or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (iii) Company additionally
authorizes any unissued Shares that are not reserved for other transactions.
Company shall immediately notify JPMorgan of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (i), (ii) or
(iii) and the corresponding number of Restricted Shares to be delivered) and
promptly deliver such Restricted Shares thereafter.

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to JPMorgan, to cover the resale of such Restricted
Shares in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to JPMorgan. If JPMorgan, in
its sole reasonable discretion, is not satisfied with such procedures and
documentation Private

 

15



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

 

Placement Settlement shall apply. If JPMorgan is satisfied with such procedures
and documentation, it shall sell the Restricted Shares pursuant to such
registration statement during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Restricted Shares (which, for
the avoidance of doubt, shall be (x) the Share Termination Payment Date in case
of settlement in Share Termination Delivery Units pursuant to paragraph
(j) above or (y) the Settlement Date in respect of the final Expiration Date for
all Daily Number of Warrants) and ending on the earliest of (i) the Exchange
Business Day on which JPMorgan completes the sale of all Restricted Shares or,
in the case of settlement of Share Termination Delivery Units, a sufficient
number of Restricted Shares so that the realized net proceeds of such sales
equals or exceeds the Payment Obligation (as defined above), (ii) the date upon
which all Restricted Shares have been sold or transferred pursuant to Rule 144
(or similar provisions then in force) or Rule 145(d)(2) (or any similar
provision then in force) under the Securities Act and (iii) the date upon which
all Restricted Shares may be sold or transferred by a non-affiliate pursuant to
Rule 144 (or any similar provision then in force) or Rule 145(d)(2) (or any
similar provision then in force) under the Securities Act. If the Payment
Obligation exceeds the realized net proceeds from such resale, Company shall
transfer to JPMorgan by the open of the regular trading session on the Exchange
on the Exchange Trading Day immediately following the last day of the Resale
Period the amount of such excess (the “Additional Amount”) in cash or in a
number of Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on the last day of the Resale Period (as if such day was the
“Valuation Date” for purposes of computing such Settlement Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable
the sale of the Make-whole Shares. If Company elects to pay the Additional
Amount in Shares, the requirements and provisions for Registration Settlement
shall apply. This provision shall be applied successively until the Additional
Amount is equal to zero. In no event shall Company deliver a number of
Restricted Shares greater than the Maximum Number of Shares.

 

  (iii) Without limiting the generality of the foregoing, Company agrees that
any Restricted Shares delivered to JPMorgan, as purchaser of such Restricted
Shares, (i) may be transferred by and among JPMorgan and its affiliates and
Company shall effect such transfer without any further action by JPMorgan and
(ii) after the period of 6 months from the Trade Date (or 1 year from the Trade
Date if, at such time, informational requirements of Rule 144(c) are not
satisfied with respect to Company) has elapsed after any Settlement Date for
such Restricted Shares, Company shall promptly remove, or cause the transfer
agent for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by
JPMorgan (or such affiliate of JPMorgan) to Company or such transfer agent,
without any requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by JPMorgan (or such affiliate
of JPMorgan).

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l)

Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
JPMorgan may not exercise any Warrant hereunder, have the “right to acquire”
(within the meaning of NYSE Rule 312.04(g)) Shares upon exercise of any Warrant
hereunder or be entitled to take delivery of any Shares deliverable hereunder,
and Automatic Exercise shall not apply with respect to any Warrant hereunder, to
the extent (but only to the extent) that, after such receipt of any Shares upon
the exercise of such Warrant or otherwise hereunder and after taking into
account any Shares deliverable to JPMorgan under the Base Warrant Confirmation,
(i) the Share Amount would exceed the Applicable Share Limit, or (ii) JPM Group
would directly or indirectly beneficially own (as such term is defined for
purposes of Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) in excess of the lesser of (A) 7.5% of the then outstanding Shares
or

 

16



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

 

(B) 4,997,190 Shares (the “Threshold Number of Shares”). Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that, after such delivery and after taking into account any Shares
deliverable to JPMorgan under the Base Warrant Confirmation, (i) the Share
Amount would exceed the Applicable Share Limit, or (ii) JPM Group would directly
or indirectly so beneficially own in excess of the Threshold Number of Shares.
If any delivery owed to JPMorgan hereunder is not made, in whole or in part, as
a result of this provision, Company’s obligation to make such delivery shall not
be extinguished and Company shall make such delivery as promptly as practicable
after, but in no event later than one Business Day after, JPMorgan gives notice
to Company that, after such delivery, (i) the Share Amount would not exceed the
Applicable Share Limit, and (ii) JPM Group would not directly or indirectly so
beneficially own in excess of the Threshold Number of Shares.

 

  (m) Share Deliveries. Company acknowledges and agrees that, to the extent the
holder of this Warrant is not then an affiliate and has not been an affiliate
for 90 days (it being understood that JPMorgan will not be considered an
affiliate under this paragraph solely by reason of its receipt of Shares
pursuant to this Transaction), and otherwise satisfies all holding period and
other requirements of Rule 144 of the Securities Act applicable to it, any
delivery of Shares or Share Termination Delivery Property hereunder at any time
after 6 months from the Trade Date (or 1 year from the Trade Date if, at such
time, informational requirements of Rule 144(c) are not satisfied with respect
to Company) shall be eligible for resale under Rule 144 of the Securities Act
and Company agrees to promptly remove, or cause the transfer agent for such
Shares or Share Termination Delivery Property, to remove, any legends referring
to any restrictions on resale under the Securities Act from the Shares or Share
Termination Delivery Property. Company further agrees that any delivery of
Shares or Share Termination Delivery Property prior to the date that is 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to
Company), may be transferred by and among JPMorgan and its affiliates and
Company shall effect such transfer without any further action by JPMorgan.
Notwithstanding anything to the contrary herein, Company agrees that any
delivery of Shares or Share Termination Delivery Property shall be effected by
book-entry transfer through the facilities of DTC, or any successor depositary,
if at the time of delivery, such class of Shares or class of Share Termination
Delivery Property is in book-entry form at DTC or such successor depositary.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Company, to comply with Rule 144 of the Securities Act, as in effect at the time
of delivery of the relevant Shares or Share Termination Delivery Property.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p) Maximum Share Delivery. Notwithstanding any other provision of this
Confirmation or the Agreement, in no event will Company at any time be required
to deliver more than the Maximum Number of Shares to JPMorgan in connection with
this Transaction, subject to the provisions regarding Deficit Restricted Shares
in Section 9(k).

 

17



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

  (q) Right to Extend. JPMorgan may postpone, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if JPMorgan determines, in its commercially reasonable
judgment, that, and only for so long as, such extension is reasonably necessary
or appropriate to preserve JPMorgan’s hedging or hedge unwind activity hereunder
in light of existing liquidity conditions or to enable JPMorgan to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if JPMorgan were Issuer or an
affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to JPMorgan.

 

  (r) Status of Claims in Bankruptcy. JPMorgan acknowledges and agrees that this
Confirmation is not intended to convey to JPMorgan rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit JPMorgan’s right to
pursue remedies in the event of a breach by Company of its obligations and
agreements with respect to the Transaction; provided, further, that nothing
herein shall limit or shall be deemed to limit JPMorgan’s rights in respect of
any transactions other than the Transaction.

 

  (s) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t) Early Unwind. In the event the sale of the “Option Securities” (as defined
in the Purchase Agreement) is not consummated with the Initial Purchasers for
any reason, or Company fails to deliver to JPMorgan opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of JPMorgan and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Company shall purchase from JPMorgan on the Early
Unwind Date all Shares purchased by JPMorgan or one or more of its affiliates in
connection with the Transaction at the then prevailing market price. Each of
JPMorgan and Company represent and acknowledge to the other that, subject to the
proviso included in this Section, upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

  (u) Payment by JPMorgan. In the event that (i) an Early Termination Date
occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default (other than an Event of Default arising
under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, JPMorgan
owes to Company an amount calculated under Section 6(e) of the Agreement, or
(ii) JPMorgan owes to Company, pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

 

18



--------------------------------------------------------------------------------

LOGO [g22654g10s47.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

 

Very truly yours, J.P. Morgan Securities Inc., as agent for JPMorgan Chase Bank,
National Association

By:

 

/S/    MICHAEL O’DONOVAN

Authorized Signatory

Name: Michael O’Donovan

 

Accepted and confirmed

as of the Trade Date:

Avis Budget Group, Inc.

By:

 

/S/    DAVID B. WYSHNER

Authorized Signatory

Name: David B. Wyshner

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority